232 So. 2d 766 (1970)
Carl F. WHITE, Appellant,
v.
Donald G. ALLEN, J. Richard Graves, Jr., George W. Elston, Jr., and Ira McAlpin, Jr., Appellees.
Nos. 2585, 2610, 69-74.
District Court of Appeal of Florida, Fourth District.
March 11, 1970.
Certified as Question of Great Public Interest April 7, 1970.
William S. Blalock and Herbert A. Langston, Jr., Orlando, for appellant.
Gordon B. Johnston, of Mitchell, Sharp & Johnston, and Michael O'Haire, of Smith, Heath, Smith & O'Haire, Vero Beach, for appellees.
PER CURIAM.
We affirm and in so doing hold that the term "business" as used in the exceptions to F.S. 1967, Section 542.12, F.S.A., which prohibits contracts in restraint of trade, also includes a profession or trade. Thus, the various contracts in restraint of trade allowed under the exceptions to F.S. 1967, Section 542.12, F.S.A., are also permissible when used in professions or trades.
The basis of our reasoning is the same as that found in Judge Mann's dissenting opinion in Akey v. Murphy, Fla.App. 1969, 229 So. 2d 276. We find support of our opinion in the interpretation given the term "business" as used in F.S. 1967, Section 48.181, F.S.A., in the case of DeVaney v. Rumsch, Fla. 1969, 228 So. 2d 904.
We are aware that this decision conflicts with Akey v. Murphy, Fla.App. 1969, 229 So. 2d 276; and Bergh v. Stephens, Fla. App. 1965, 175 So. 2d 787, and are willing *767 to certify it on proper application as a decision passing on a question of great public interest.
Affirmed.
WALDEN, REED and OWEN, JJ., concur.